DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 12/20/20.  Claims 10, 13-15, 18-21, 24-26, and 29 are amended, claims 1-9 are canceled.  Claims 10-29 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 21 recites a method for real-time augmented reality (AR) activity feedback. The limitation of monitoring, with wearable sensors, a musculoskeletal state of a person who engages in an activity, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “wearable sensors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “wearable sensors” language, “monitoring” in the context of this claim encompasses the user watching someone engaging in an activity. Similarly, the limitations of: receiving, determining, comparing and providing are processes that, under their broadest reasonable interpretation, covers performance of the limitation in 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-29 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2018/0268738 A1 to Miller et al. (hereinafter “Miller”) in view of US Publication No. 2015/0351690 A1 to Toth et al. (hereinafter “Toth”).

Concerning claim 10, Miller discloses a system for real-time augmented reality (AR) activity feedback (Abstract), the system comprising: 

receive sensor information from the wearable sensors as the person engages in a session of the activity performed over a distance traveled along an activity route (paragraphs [0023]-[0027], [0030]-[0034], [0071] – information may be received from sensors as person engages in a workout, the display may include overlay data of the current and prior exercise routines including distance of the routine);  
track the activity route and distance traveled as the person engages in the session of the activity (paragraphs [0023]-[0027] – information may be received from sensors as person engages in a workout, the display may include overlay data of the current and prior exercise routines including distance of the routine);
determine, from the received sensor information, activity data including a form of  how the person is performing the activity over the distance traveled along the activity route (paragraphs [0023]-[0027], [0030]-[0034], [0071] – form data of the user is analyzed);  
compare the form of the person performing the session of the activity to a previous session of  the activity performed by the person over the distance traveled along the activity route (paragraphs [0023]-[0027], [0030]-[0034], [0071]- form data of the user is compared); and  
initiate a real-time comparison feedback as a displayable an indication of how the form of the person performing the session of the activity compares to the previous 
Miller discloses providing sensor input into the system (see at least paragraphs [0030]-[0034], [0071]), however, lacks specifically disclosing, and Toth discloses wearable sensors to monitor a musculoskeletal state of a person who engages in an activity (paragraphs [0042]-[0044], Fig. 1a); and a sensor device hub (paragraphs [0042]-[0044], Fig. 1a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the plurality of sensors as disclosed by Toth in the system of Miller in order to provide more accurate data of a user, thereby increasing the quality of the system.

  	Concerning claims 11, and 22, Miller discloses wherein the wearable sensors  include cardiovascular sensors to monitor a cardiovascular state of the person who engages in the activity (paragraph [0060]).  

Concerning claims 12 and 23, Miller lacks specifically disclosing, however, Toth discloses wherein the sensor device hub comprises an RFID reader, and the wearable sensors include RFID tags implemented to  record the musculoskeletal state and the cardiovascular state of the person performing the  activity (paragraphs [0023], [0091], [0139], [0240], [0242]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the plurality of sensors as disclosed by Toth in the system of Miller in order to provide more accurate data of a user, thereby increasing the quality of the system.

Concerning claims 13 and 24, Miller discloses wherein the activity comparison module is configured to compare the form of the person performing the session of the activity to a representative form of the activity, and the representative form of the activity is a correct form of the activity (paragraphs [0023]-[0027], [0030]-[0034]).  

Concerning claims 14 and 25, Miller discloses wherein the representative form of the activity is of the person performing the activity during the previous session of the activity over the distance traveled along the activity route (paragraphs [0023]-[0027], [0063]-[0069]).
  
Concerning claims 15 and 26, Miller discloses wherein the representative form of the activity is of at least one additional person performing the activity (paragraphs [0030]-[0034]).    

Concerning claims 16 and 27, Miller discloses wherein the sensor device hub is a mobile device configured to provide the real-time comparison feedback as at least one of  a visual feedback, an audible feedback, and a haptic feedback (paragraphs [0030]-[0034]).      

Concerning claims 17 and 28, Miller discloses wherein the sensor device hub is a pair of glasses equipped with an augmented reality (AR) screen to display an overlay of 

Concerning claims 18 and 29, Miller discloses wherein the sensor device hub is implemented to track the activity route of the session of the activity performed by the person in order for the sensor device hub to provide a same route to the person for another session of the activity and provide the real-time comparison feedback (paragraphs [0023]-[0027], [0030]-[0034]).    

Concerning claim 19, Miller discloses wherein the person performing a previous session of the activity is displayable as an avatar of the person for competition against the previous session of the activity over the distance traveled along the activity route from a first location to a second location (paragraphs [0023]-[0027], [0063]-[0069]).      

Concerning claim 20, Miller discloses wherein the representative form of the activity is a correct form of the activity provided as an avatar correctly performing the activity for the person to compete against or keep pace with (paragraphs [0030]-[0034]).     
 
Concerning claim 21, see the rejection of claim 10.   

Response to Arguments
Applicant's arguments filed 12/20/20 with respect to the 35 USC 101 rejection have been fully considered but they are not persuasive. The claims are directed to an abstract idea and do not include additional elements that are sufficient to amount to significantly more than the judicial exception, thus the claims are not patent eligible. 
Applicant’s arguments with respect to claim(s) 10-29 with respect to the newly amended subject matter have been considered but are moot based on the newly recited passages and explanations provided in the Office Action above to address the amended subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398.  The examiner can normally be reached on Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715